Atkinson, J.
One ground of the demurrer urges that ii appears from the petition that plaintiff has been settled with by the employer of her husband, under the terms of which settlement she is to receive $12.50 a week for 300 weeks; that the receipt required by the act of 1920, given by petitioner, relieved the employer from all further liability, and was a complete settlement as to the right of the plaintiff to recover for the death of her husband; that this settlement, alleged to have been made in pursuance of the act of 1920 (entitled “Georgia Workmen’s Compensation Act”) became conclusive as to plaintiff, under section 12 of the act. That section reads as follows: “The rights and remedies herein granted to an employee, where he and his employer have accepted the provisions of this act respectively, to pay and accept compensation on account of personal injury or death by accident, shall exclude all other rights and remedies of such employee, his personal representative, parents, dependents, or next of kin, at common law or otherwise, on account of such *5injury, loss of service or death.” The provision in this section of the act, that the rights and remedies granted to an employee “shall exclude all other rights and remedies of such employee, . . at common law or otherwise,” uses language that is very broad and which on its face would seem to exclude the right of plaintiff in this case, after accepting the award-.-under the provisions of the act of 1920, to maintain a suit based upon the negligent and tortious killing of her husband, even though the negligence which resulted in the husband’s death was negligence upon the part of a tort-feasor other than the employer of the decedent. But upon a consideration of the language last quoted in connection with the entire act, and with regard to the purposes of the act, we have reached the conclusion that that provision, while it excludes “all other rights and remedies of such employee, his personal representative,” etc., and while the expression, “all other rights,” is general and unqualified by the immediate context, it is applicable only to such rights or remedies as the plaintiff would have had against the employer of her husband independently of the law embraced in the workmen’s compensation act and the provisions of that law. But we can find no reason in that law for holding that as to a third party, who was a tort-feasor and whose negligence resulted in the death of the husband of the plaintiff, she should be deprived of her right under the law allowing her, under the circumstances set forth in this case, to sue for and recover the full value of her husband’s life. One of the purposes of the act, as shown by the caption is, “to establish rates of compensation for personal injuries or death sustained by employees in the course of employment.” -If under the act a widow suing under its provisions were given the right to recover as compensation the full value of the life of the deceased husband, we should hold, of course, that the recovery of that compensation excluded all right to recover further compensation against any person. But the workmen’s compensation act does not make provision for the recovery of the full value of a life destroyed by negligence or otherwise. In one respect this act is intended for the protection of employers as well as for the benefit of employees. It puts a limit upon the amount that may be recovered for injuries to or death of one of its employees, that may be far less than the actual value of the life destroyed. And, of course, the act is also for the benefit of employees who may be injured in the course of their employment; because it *6authorizes recovery under the terms of the act where, under our statutes prior to this act and under the common law, there could have been no recovery for injury to or death of the employee. But there is no reason for holding that if another corporation or person other than the employer is guilty of negligence which results in injury or death, such corporation or person should have the benefit of the act which establishes the fate of compensation for injury to an employee as against an employer, where the employer and employee have accepted the provisions of the workmen’s compensation act.
We are aware of the fact that courts of certain other States have taken a different view of this question, but still others have announced the doctrine which we have laid down above, in language which seems to support the views we have expressed. What is said by the courts to which we have referred, in the divergent opinions, is not in all the cases referred to applicable to the particular question which we have in hand here under our own law, as the laws of the States in which the opinions were rendered are not entirely similar to our law upon the subject of compensation to be paid by employers to employees for injuries. As illustrative of the difference in views, we refer to cases collected in 27 American Law Reports, 479, as annotations to the case of O’Brien v. C. C. Ry. Co., 305 Ill. 244 (137 N. E. 214), and especially to the case which is there annotated. In the case of Atlantic Ice & Coal Cor. v. Wishard, 30 Ga. App. 730 (119 S. E. 429), a case decided by the Georgia Court of Appeals, it was said: “The right of a beneficiary of a deceased employee to compensation under the Georgia workmen’s compensation act and the right of such beneficiary to recover against another for a tortious homicide of the employee being secured to the beneficiary by independent statutes, and a payment by one not being a payment of the obligation of the other, and the latter having no equity which would authorize him to be subrogated to the rights of the beneficiary in any part of the fund collected, and these rights not being conflicting or necessarily inconsistent, they were, in the. absence of any statutory provision to the contrary in the workmen’s compensation act or elsewhere, prior to the amendment of this act approved August 16, 1922 (Ga. L. 1922, p. 185, § 2 d), both available to the beneficiary; and furthermore, the employer and the one responsible for *7the homicide not being joint tort-feasors, a settlement with the beneficiary of the latter’s claim for damages for the homicide does not innre to the benefit of the employer, and in a suit by the beneficiary against the employer, to which the insurer of the employer is a party, can not be pleaded by, either the employer or insurer in bar of compensation. See, in this connection, City of Austin v. Johnson (Tex. Civ. App.), 204 S. W. 1181; Ohio Traction Co. v. Washington (1916), 6 Ohio App. 273.” In so far as the decision of the Court of Appeals last referred to upholds the right to maintain a suit against a party other than the employer, where such third party and the employer are not joint tort-feasors, we concur in the views expressed.
The rulings made in headnotes 2, 3, and 4 require no elaboration. Judgment affirmed.

All the Justices concur.